Citation Nr: 1514978	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  09-49 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, including as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, including as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for a heart condition, including as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1968.

This matter comes before the Board of Veterans'' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's above claims.

In September 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  The Board then remanded the Veteran's appeal for further development in November 2013.

This appeal has been processed through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The evidence is against a finding that the Veteran was exposed to herbicides in service, and type II diabetes mellitus is not otherwise etiologically related to service.

2.  Coronary artery disease and hypertension are not proximately due to or aggravated by a service-connected disability, and are not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus, a heart condition, and hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in letters dated January 2006 and September 2006, prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file.  Additional development was also conducted to verify the Veteran's claimed herbicide exposure in service, including review of unit morning reports by the Joint Services Records Research Center (JSRRC).

The Veteran was also provided with VA examinations as part of his claims, though these examinations do not include opinions assessing the etiology of the Veteran's claimed conditions.  However, as discussed below, the pertinent issue in this case is whether the Veteran was exposed to herbicides during service.  Because such exposure has not been conceded, and because the remaining evidence of record does not reflect an in-service incurrence of any of the claimed conditions, an opinion addressing etiology is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, there has been substantial compliance with the Board's November 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

In addition, certain chronic diseases, including diabetes mellitus, hypertension, and cardiovascular-renal disease, will be presumed to have been incurred in service if they manifest to a compensable degree within one year of the Veteran's discharge from service.

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

A.  Type II Diabetes Mellitus

In this case, the evidence reflects a current diagnosis of type II diabetes mellitus, and therefore element (1) of service connection has been met.

If a veteran served in Vietnam, he is presumed to have been exposed to herbicides during service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6) (2014).  If a veteran was exposed to herbicides, certain diseases, including type II diabetes mellitus, will be presumed to be associated with such exposure, provided additional conditions are also met.  38 C.F.R. § 3.309(e).

The Veteran contends that his type II diabetes mellitus is the result of exposure to herbicides during service.  Specifically, he testified that he served in the Republic of Vietnam on a temporary duty assignment (TDY) for four months, beginning in November 1967.  See Hearing Transcript at 2, 6.  In support of his assertion, he submitted lay statements from two fellow servicemen, H.L. and C.J., who stated that they were also in Vietnam and can corroborate the Veteran's presence there.

Notwithstanding the above, the Board notes that the Veteran previously reported that he was in Vietnam from November 1965 to June 1966.  See December 2005 VA treatment records.  He also previously reported that he was in Vietnam from 1966 to 1967.  See May 2006 VA treatment records.  Because these statements are internally inconsistent, the Veteran's claims regarding his service in Vietnam are not wholly credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the credibility of lay evidence can be affected and even impeached by inconsistent statements).  The Board recognizes that several decades have passed since the Veteran's service, and therefore these inconsistencies may be due to a faulty memory, and not any intent to deceive.  Nevertheless, they call into question the credibility of the Veteran's assertions regarding his service in Vietnam.  Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

Moreover, the available service records do not reflect service in Vietnam as stated by the Veteran.  His Form DD-214 reflects approximately 9 months of overseas service in USARCARIB, or U.S. Army Caribbean.  This is consistent with his service personnel records, which show 9 months of service in the Dominican Republic, for which he received the Combat Infantryman Badge.  The record of assignments contained in these personnel records also shows service in the Dominican Republic, but does not reflect any service, including temporary duty, in Vietnam.

Pursuant to Board's November 2013 remand, additional research was undertaken to verify the Veteran's claimed service in Vietnam.  This research included reviewing morning reports of the 82nd Airborne, 504th Infantry, and 173rd Airborne.  These reports were reviewed for the Veteran's actual name and a possible alias, as well as two possible serial numbers, as testified to by the Veteran.  Hearing Transcript at 10-11.  However, these records did not contain any information to corroborate the Veteran's assertions.  See August 2014 VA Memorandum.

Viewed in its entirety, the overall weight of the evidence is against a finding that the Veteran had service in Vietnam.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  As a result, the Veteran is not presumed to have been exposed to herbicides during service.  There is no other evidence in the record to otherwise indicate such exposure outside of Vietnam, and therefore herbicide exposure is not established.

Although service connection for type II diabetes mellitus may be established as directly incurred in service, the Veteran's service treatment records do not reflect any complaints, treatment, or diagnoses related to the condition, and the evidence does not reflect that he was diagnosed with diabetes within one year of his discharge from service.  The Veteran himself stated that he did not have any problems until 1974 or 1975.  Hearing Transcript at 11-12.

In sum, because the Veteran was not exposed to herbicides in service, and because there is no other incurrence of diabetes in service, element (2) of service connection has not been met.

B.  Heart Disease and Hypertension

The Veteran's treatment records reflect current diagnoses of coronary artery disease and hypertension.  However, service connection is not warranted for either condition.

First, the Veteran has argued that these disabilities are secondary to his type II diabetes mellitus.  However, as discussed above, diabetes is not a service-connected disability.  Therefore, service connection for any disability as secondary to diabetes is not possible.  38 C.F.R. § 3.310.

Second, the Board has also considered whether these conditions were directly incurred in service.  However, the Veteran's service treatment records do not reflect any complaints, treatment, or diagnoses related to these conditions, and the evidence does not reflect that he was diagnosed with a heart condition or hypertension within one year of his discharge from service.  The Veteran himself stated that he did not have any problems until 1974 or 1975.  Hearing Transcript at 11-12.


III. Conclusion

The preponderance of the evidence is against finding that the Veteran claimed disabilities are etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.



ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for a heart condition is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


